Title: To James Madison from John Leonard, 24 July 1807
From: Leonard, John
To: Madison, James



Sir,
Barcelona 24th. July 1807

Your Letter of 23 March by Mr. Brent I had the honor to receive and rendered that Gentleman, every service & attention in my power.  The Capn. General at my request permitted him to come on shore & have free intercourse  before the Quarantine of the vessel expired, which was a favor never granted to any one.  He yesterday left this for France.
Herewith I enclose a List of arrivals from the 1 January to 30th. June 1807 & my account with the U States
In this corner of the world we have nothing new but what you receive much earlier & with more correctness from other ports.
Assuring you that whatever is in my power to serve my Country, or Countrymen, I do not fail to make use of, I have the honor to be Sir Your most obt: Svt:

J Leonard

